PER CURIAM.
In this mechanic’s lien action, defendant Jeffrey E. Choate filed a third-party action against James Favia and Colonnades Development Company, Inc. Choate also filed a notice of lis pendens against certain lots owned by Colonnades. Apparently these lots were not the subject of the underlying action.
Colonnades filed a motion to dismiss lis pendens. The trial court sustained that motion. No question is raised as to the propriety of the dismissal of the lis pendens.
In addition, however, the trial court’s order said: “Third Party Plaintiff Jeffrey E. Choate’s first amended third party petition is hereby ordered dismissed.” Neither Colonnades nor James Favia asked the trial court to dismiss the third-party petition. Before us, they do not attempt to justify the dismissal of the third-party petition.
The trial court erred in dismissing the third-party petition. That judgment is reversed and the cause remanded for further proceedings.